DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants’ response the Election/Restriction Requirement filed on December 20, 2021.  Applicants elected Group III, claims 19-26.  Claims 19-26 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  the acronym QR needs to be spelled out before use.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the acronym for URL needs to be spelled out before use.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandholm et al (hereinafter, “Sandholm”, U.S. Pat. No. 10,244,065) in view of Fregly et al (hereinafter, “Fregly”, U.S. Pat. No. 10,909,222).
As per claim 19, Sandholm discloses a method of downloading a download Web page using a QR code, said method comprising:
receiving at a server computer over an Internet connection a request from a first user computing device for a download Web page (col. 3, lines 11-20; Sandholm discloses receiving  a request for a web page over an Internet connection), said download Web page identified by a download page URL that includes a unique download identifier (col. 3, lines 50-67; Sandholm discloses the webpage with a unique device identifier);
However, Sandholm does not explicitly disclose:
wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer.
Fregly discloses verifying an origin of a digital object in a digital object architecture comprising:
wherein said unique download identifier is associated in a one-to-one relationship with a unique bag identifier in a database of said server computer (col. 4, lines 47-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to incorporate or implement local handle registries that includes a plurality of handles associated with digital object stored in repositories and each handle have an 
downloading said download Web page to a browser of said first user computing device, said download Web page including an icon representing a QR code, wherein said download Web page is arranged to display a QR code embedding said download page URL when said icon is selected by a user (see Fig. 6, col. 6, lines 41-67; Sandholm discloses downloading a web page by accessing the QR code);
receiving at said server computer from a second user computing device a request for said download Web page that includes said download page URL obtained from said QR code displayed on said first user computing device (see Fig. 6, col. 6, lines 41-67; Sandholm discloses downloading a web page by accessing the QR code); and
downloading said download Web page to a browser of said second user computing device (see Fig. 6, col. 6, lines 41-67; Sandholm discloses downloading a web page by accessing the QR code).
As per claim 20, Sandholm discloses:
wherein said server computer does not receive any user account information from said first or second user computing device in order to download said download Web page (col. 3, lines 11-20).
As per claim 21, Sandholm discloses:
wherein said first or second user computing device does not require any application other than an Internet browser in order to download said download Web page (col. 3, lines 11-20).
As per claim 22
wherein said server computer does not receive any user-generated password or any personal data from a user of said first or second user computing device (col. 3, lines 11-20).
As per claim 23, Sandholm discloses:
wherein said download Web page including an icon representing said digital object (col. 6, lines 49-52). 
However, Sandholm does not explicitly disclose:
enumerating at least one digital object by using said unique bag identifier to enumerate files in object storage that use said unique bag identifier as an index, said digital object having a unique file identifier.
Fregly discloses verifying an origin of a digital object in a digital object architecture comprising:
enumerating at least one digital object by using said unique bag identifier to enumerate files in object storage that use said unique bag identifier as an index, said digital object having a unique file identifier (col. 4, lines 47-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to incorporate or implement local handle registries that includes a plurality of handles associated with digital object stored in repositories and each handle have an unique identifier for the purpose of verifying the authenticity and authorization of the digital object.
As per claim 24, Sandholm discloses the invention substantially as claims discussed above.
However, Sandholm does not explicitly disclose:
wherein said digital object in said digital storage is only accessible via said unique bag identifier.

wherein said digital object in said digital storage is only accessible via said unique bag identifier (col. 4, lines 47-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to incorporate or implement local handle registries that includes a plurality of handles associated with digital object stored in repositories and each handle have an unique identifier for the purpose of verifying the authenticity and authorization of the digital object.
As per claim 25, Sandholm discloses:
wherein said icon is a facsimile of a QR code but does not function as a QR code (col. 6, lines 49-52).
As per claim 26, Sandholm discloses:
wherein said download Web page displays said QR code by retrieving said QR code from within said download Web page or displays said QR code by downloading said QR code from said server computer when said icon is selected (see Fig. 6, col. 6, lines 41-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
January 10, 2022